DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 10 are rejected on the ground of nonstatutory double patenting over claims 1 - 15 of U. S. Patent No. 10,681,505 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 10,681,505.  Although the conflicting claims are not identical, they are not patentably In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 10 of the present application is the same elements, same function, and same result as claims 1 - 15 of the U.S. Patent (10,681,505), specially, the independent claims 1 and 6 of the present application is the same invention as the independent claims 1 and 9 of the U.S. Patent (10,681,505).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

	For example;

Instant Application
U.S Patent 10,681,505      
1.  A method performed by a user equipment (LIE), the method comprising:
receiving, from an other UE included in a group call in which the UE is included, a first message for requesting permission for transmission;
identifying that the permission for transmission is granted to the other UE in case that the UE does not transmit, to the other UE, a second message in response to the first message repeatedly transmitted, and the UE receives, from the other UE, a third message indicating that the permission for transmission is granted to the other UE; and receiving media data from the other UE.

1. A method of a user equipment (UE), the method comprising: transmitting, to at least one other UE included in a group call in which the UE is included,
a first message for requesting permission for transmission;
waiting for a second message in response to the first message from the at least one other UE in a state that a timer is running based on transmission of the first message:
transmitting, to the at least one other UE, a third message indicating that the permission for transmission is granted to the UE in case that the UE does not receive the second message and a counter indicating a number of
expiry reaches a predetermined value by repeated transmission of the first message: and
transmitting media data to the at least one other UE.






The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1 and 9 of the U.S. Patent (10,681,505) are encompassed the claimed invention of the independent claims 1 and 6 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,681,505).  
Furthermore, the dependents claims of the present application are same function and same result as claims of the U.S. Patent (10,681,505).
For example, claim 2 of the present application are same function and same result as claim 1 of the U.S. Patent (10,681,505).
Claim 3 of the present application are same function and same result as claim 1 of the U.S. Patent (10,681,505).
Claim 4 of the present application are same function and same result as claim 2 of the U.S. Patent (10,681,505).
Claim 5 of the present application are same function and same result as claim 2 of the U.S. Patent (10,681,505).
Claim 7 of the present application are same function and same result as claim 1 of the U.S. Patent (10,681,505).
Claim 8 of the present application are same function and same result as claim 1 of the U.S. Patent (10,681,505).

Claim 10 of the present application are same function and same result as claim 2 of the U.S. Patent (10,681,505).

Claim Rejections - 35 USC § 103
		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.		Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS et al. (US 2016/0113036) in view of Roman (EP 2,849,406A1).
		Regarding claims 1 and 6, STEPHENS teaches a method performed by a user equipment (UE) (Fig. 1 and page 1, paragraphs 19 – pages 2 paragraphs 23). STEPHENS teaches that receiving, from another UE included in a group call in which the UE is included, a first message for requesting permission for transmission (Fig. 1 and page 1, paragraphs 19 – pages 2 paragraphs 27, where teaches generating for group push-to-talk communication requiring the direct mode communication (device-to-device or ad-hoc) 
		STEPHENS does not specifically disclose the limitation “identifying that the permission for transmission is granted to the other UE in case that the UE does not transmit”. However, Roman teaches the limitation “identifying that the permission for transmission is granted to the other UE in case that the UE does not transmit” (pages 6, paragraphs 34 – 36 and Fig. 3, 4, where teaches identifying granting the floor i.e. gives a permission to speak, and send message the “continue” indicating that the floor is granted If no response is received before a time out, it is assumed that the floor request is queued, and that a permission to speak will be received (third message)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claims 3 and 8, STEPHENS teaches all the limitation as discussed in claim 1. However, STEPHENS does not specifically disclose the limitation “the counter indicates an expiry number of a timer expired by the repeated transmission of the first message”. However, Roman teaches the limitation “the counter indicates an expiry number of a timer expired by the repeated transmission of the first message” (pages 6, paragraphs 34 – 36 and Fig. 3, 4, where teaches identifying granting the floor i.e. gives a permission to speak, and send message the “continue” indicating that the floor is granted If no response is received before a time out, it is assumed that the floor request is queued, and that a permission to speak will be received (third message)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the STEPHENS’s system as taught by Roman, provide the motivation to improve push-to-talk service providing direct voice communication in group between mobile device and mobile device.


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AHARMA et al. (US 2015/0009865) discloses Server-Initiated Duplex Transitions.


Kim et al. (US 2018/0092016) discloses Method for Selecting PLMN of Terminal in Wireless Communication System and Apparatus Therefor.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
May 7, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649